Citation Nr: 1829636	
Decision Date: 07/13/18    Archive Date: 07/24/18

DOCKET NO.  11-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for status post hammer toe surgery of the right fifth toe.

2.  Entitlement to a compensable rating for ovarian cysts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984 and from March 2006 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and September 2009 decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2009 decision granted service connection for a status post hammer toe surgery of the right fifth toe and assigned an initial noncompensable disability rating effective from November 26, 2008, a 100 percent evaluation assigned from June 15, 2009 to July 31, 2009, and a noncompensable rate restored from August 1, 2009.  The January 2009 decision granted service connection for ovarian cysts and assigned an initial noncompensable disability rating effective from November 26, 2008

The Board notes that the Veteran requested the Decision Review Officer (DRO) process in March 2010 for her status post hammer toe surgery of the right fifth toe, which prompted a de novo review of her appeal and the August 2011 Statement of the Case (SOC).  In April and August 2011, the Veteran declined a hearing before the Board in her substantive appeals.


FINDINGS OF FACT

1.  The Veteran's hammer toe deformity of the right foot does not affect all toes.

2.  The Veteran's ovarian cyst disability has not resulted in symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status post hammer toe surgery of the right fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5282.

2.  The criteria for a compensable rating for ovarian cysts have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7615 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters sent in July 2008 and August 2009 prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and service treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here in the case of the ovarian cysts, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

With regard to the rating for status post hammer toe surgery of the right fifth toe, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart.  In this case, the December 2012 rating decision granted a staged rating and assigned an initial noncompensable disability rating effective from November 26, 2008, a 100 percent evaluation assigned from June 15, 2009 to July 31, 2009 for the Veteran's bilateral fifth toe surgery and convalescence, and a noncompensable rate restored from August 1, 2009.  Following the period where the Veteran received a disability rating of 100 percent for her surgery and convalescence, there has not been a material change in the disability level; thus, a uniform rating is warranted.

Entitlement to an initial compensable rating for status post hammer toe surgery of the right fifth toe

The RO has rated the Veteran's status post hammer toe surgery of the right fifth toe under 38 C.F.R. § 4.71a, Diagnostic Code 5282 - hammer toe.  A noncompensable rating is warranted when single toes are affected.   A 10 percent rating is warranted when all toes are affected unilaterally without claw foot.

In a February 2007 service treatment record the Veteran complained of numbness in her toes of the right foot.  In June 2009 she underwent surgery on both of her feet to repair her fifth toe hammer toes bilaterally.  In a September 2009 letter, in response to the August 2009 VCAA notice for her hammer toe, the Veteran stated that her hammer toe condition started while serving on active duty and progressed to the point of undergoing surgery.

An August 2009 VA examination revealed that the Veteran's bilateral fifth toe hammer toes began in 2006 while serving in Iraq.  She underwent surgery to correct her bilateral hammer toe deformity in June 2009 and was suffering from soreness and swelling at the time of the examination.  The VA examiner noted that the Veteran did not have claw foot and that her fifth toes had been surgically corrected with no residual hammer toe deformity.  Further, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing.  The VA examiner compared a post-operation x-ray taken in August 2009 to a pre-operation x-ray taken in March 2009 and found evidence of prior resection involving the distal aspect of the proximal phalanx of the fifth toe bilaterally with mild periosteal changes possibly related to healing.  No significant bony abnormalities were otherwise noted.

During a December 2009 VA podiatry appointment, the Veteran stated that her right fifth toe was fine.  The VA physician noted that her scars healed and her swelling was down bilaterally.  The Veteran was to continue to wear comfortable shoes.

In her August 2011 substantive appeal, the Veteran stated that she deserved a rating increase for her fifth toe hammer toe condition, even though her condition was corrected, because she adopted a different manner of walking prior to her corrective surgery, which caused discomfort for her other toes after standing all day.  

The Veteran underwent another VA examination in February 2016.  The examiner noted that the Veteran was diagnosed with hammer toes bilaterally in 2007 and was treating her diagnosis with shoe inserts and anti-inflammatory medication.  The Veteran reported pain from wearing boots in the 1980s and worse pain after returning from service in Iraq.  At the time of the examination, she was experiencing intermittent mild aching pain.  The examiner indicated that the Veteran's foot pain did contribute to functional loss.  The Veteran did not report that flare-ups impacted the function of the foot and she did not report any related functional loss or functional impairment of the foot regardless of repetitive use.  The examiner found that the Veteran was affected by the hammer toe deformity on her second, third, and fourth toes, bilaterally.  The examiner did not indicate that there was hammer toe of the fifth toe.  The examiner found that there was pain on weightbearing, but that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no documented evidence of degenerative or traumatic arthritis.  The VA examiner's impression of the August 2009 x-ray was that the were no significant degenerative changes, bilaterally.  Also, the examiner noted that x-rays showed what appeared to be a hammer toe deformity on the left, yet the examiner could not exclude hammer toe deformities on the right.  The examiner found that that the Veteran's foot condition did no impact her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against an initial compensable rating as the Veteran does not have a hammer toe deformity with all toes unilaterally and does not have claw foot.  Further while the Veteran reported that she had intermittent mild aching pain in her foot, the examiner indicated that it did not contribute to functional loss.  The examiner noted there was pain on weightbearing, but no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly.  Also, following surgery on the right fifth toe, the hammer toe disability appears to have been corrected.  While the Veteran was noted to have hammer toes on the second, third, and fourth toes bilaterally, the only service-connected toe is the right fifth one.  Thus, the Board finds that at most, the symptoms shown objectively are no more than mild.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  As such, a compensable rating is denied.

Entitlement to a compensable rating for ovarian cysts

The RO has rated the Veteran's ovarian cysts under  38 C.F.R. § 4.116, Diagnostic Code 7615 (disease, injury, or adhesion of the ovary).  See 38 C.F.R. § 4.116.  Disabilities rated under Diagnostic Code 7615 are rated under the general rating formula for disease, injury, or adhesions of female reproductive organs (formula). The formula provides a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that require continuous treatment, and a 30 percent rating for symptoms not controlled by continuous treatment. 

A May 2008 pelvic ultrasound revealed cysts on both of the Veteran's ovaries and that she had a full hysterectomy.  No other abnormalities were noted.

In April 2011, the Veteran stated that she was appealing the rating for her ovarian cysts as she felt that continuous treatment was warranted.  She had not been treated for her ovarian cysts, yet felt some pain and discomfort.  Therefore, she wanted a higher percentage.

The Veteran was afforded a VA examination in February 2016.  She was diagnosed with ovarian cysts, resolved.  No treatment was noted for her ovarian cysts.  Her only current symptom related to a gynecological condition was hot flashes, which resulted from decreasing hormone levels.  In 2013, the Veteran experienced mild vaginal bleeding.  She was treated for atrophic vaginitis and currently used a hormone patch for vaginal dryness.  The examiner found that that the Veteran's gynecological conditions do not impact her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

A March 2016 supplemental statement of the case continued the Veteran's noncompensable rating as the February 2016 VA examination did not show her service-connected ovarian cysts increased in severity to warrant a higher evaluation.

After consideration of the evidence, the Board finds that a compensable rating is not warranted at any time for the Veteran's the ovarian cyst disability. 

Although the evidence demonstrates the prior existence of an ovarian cyst, the record, specifically the Veteran's most recent February 2016 VA examination, documents that her ovarian cysts are resolved and do not require continuous treatment.  As such, a compensable rating is denied.

Extraschedular Considerations

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected hammer toe deformity and ovarian cysts are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment because of the Veteran's ovarian cysts or hammer toe deformity of her right foot.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Accordingly, the noncompensable ratings are confirmed and continued, and the appeal is denied.






							(Continued on the next page)

ORDER

An initial compensable rating for status post hammer toe surgery of the right fifth toe is denied.

A compensable rating for ovarian cysts is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


